UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21324 ACP Funds Trust (Exact name of registrant as specified in charter) 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Name and address of agent for service) registrant's telephone number, including area code:(610) 688-4180 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ACP Funds Trust 2012 Semi-Annual Review Performance Summary Q2 2012 YTD 3 Year^ 5 Year^ Annualized* Standard Deviation*^ Sharpe Ratio*^ Beta* ACP Institutional Series* -2.73% 0.39% 0.26% 0.44% 3.55% 4.72% S&P 500 -2.75% 9.49% 16.40% 0.22% 5.77% 15.38% Russell 2000 -3.47% 8.53% 17.80% 0.54% 7.18% 20.73% HFRX Equity Hedge¹ -2.65% 1.18% -1.62% -6.24% -0.83% 8.22% -0.18 Q2 2012 YTD 3 Year^ 5 Year^ Annualized* Standard Deviation*^ Sharpe Ratio*^ Beta* ACP Advantage Series* -3.08% -0.25% -0.90% -0.67% 2.68% 4.68% S&P 500 -2.75% 9.49% 16.40% 0.22% 5.91% 15.18% Russell 2000 -3.47% 8.53% 17.80% 0.54% 8.01% 20.57% HFRX Equity Hedge¹ -2.65% 1.18% -1.62% -6.24% -0.68% 8.12% -0.17 YTD% ACP Institutional Series* 4.90%^^ 6.29% 5.83% 6.80% 11.95% -10.08% 10.58% 2.16% -5.33% ACP Advantage Series* 6.63%^^^ 5.82% 4.61% 6.06% 10.94% -11.16% 9.24% 0.95% -6.50% S&P 500 28.68% 10.88% 4.91% 15.79% 5.49% -37.00% 26.46% 15.06% 2.11% Russell 2000 47.25% 18.33% 4.55% 18.37% -1.57% -33.79% 27.17% 26.86% 0.66% HFRX Equity Hedge¹ 14.47% 2.19% 4.19% 9.23% 3.21% -25.45% 13.14% 8.92% -19.08% ^Annualized ^^Reflects 3 months of performance numbers ^^^Reflects 6 months of performance numbers *Performance numbers are net of fees and shown for the ACP Advantage Series and Institutional Series Strategic Opportunities Fund ACP Strategy inceptions: ACP Advantage Series Fund inception 7/2003 ACP Institutional Series Fund inception 10/2003 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION Fund Focus The ACP Advantage Series Strategic Opportunities Fund and the ACP Institutional Series Strategic Opportunities Fund’s (collectively the “ACP Funds Trust”) main focus is to gain capital appreciation through investments in long/short equity hedge funds, in order to generate long-term returns similar to those of equity markets but with significantly less volatility. In general, the Funds will maintain a net positive exposure to equity markets, though that exposure will vary based on tactical decisions and underlying manager objectives. The focus of the Funds is to generate returns that are not highly correlated with traditional stock investments, thereby providing shareholders with an opportunity for improved diversification of their overall portfolios. Performance Review During the second quarter of 2012, the ACP Advantage Series Strategic Opportunities Fund declined 3.08% net of fees and the ACP Institutional Series Strategic Opportunities Fund declined 2.73% net of fees. This compares to a loss in the S&P 500 of 2.75% and a loss in the Russell 2000 of 3.47%. Year to date the ACP Advantage Series is down 0.25% and the ACP Institutional Series is up 0.39% net of all fees compared to gains in the S&P 500 and Russell 2000 of 9.49% and 8.53%. Since its July 2003 inception, the cumulative return of the ACP Advantage Series Fund is up 26.8% net of all fees compared to the S&P 500 Index return of 67.7% during the same period. The ACP Institutional Series Fund, since its inception in October 2003, has a positive cumulative return of 35.7% net of fees compared to the S&P 500 Index return of 63.4% during the same period. The second quarter of 2012 was a difficult one for our strategy as the market was again driven by macro factors including a slowing global economy and uncertainty in Europe. The optimism we saw in the first quarter faded as, while Europe continued to remain in turmoil, both the United States and China showed signs of slowing. Volatility was high on both the upside and downside as investors nervously reacted to daily events. As an example, over 60% of the S&P 500’s 4.12% gain during the month of June occurred on the last day of the month. Individual performance by our managers during the quarter ranged from +5.68% to -9.43%. As of July 1, 2012 we have twenty hedge fund investments in the fund ranging in size from roughly 1% to 7% of our assets under management. As stated in previous shareholder letters, the highly correlated, macro-driven environment we have experienced over the last three years has been a difficult one for long/short equity managers. The strategy relies on there being dispersion in the stock price performance between those companies performing well and those performing poorly. When correlations are high and stocks move together in unison, it is difficult for the strategy to generate attractive absolute returns. Below, we show the performance of the S&P 500 over the last few years and overlay the periods of massive liquidity injections by monetary authorities. These injections have flowed into financial assets causing many stocks to move in unison and thereby creating difficulties for strategies based on individual stock selection. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION As the chart above indicates, the marginal effect of these injections is diminishing and it is our belief that we are much closer to the end of this difficult period for our strategy than the beginning. At some point the economy will have to come off life-support and generate growth on its own. This growth will come from the bottom-up and will be led by individual corporations, not by monetary policy decisions. In such an environment, there will be multiple winners and losers and it will be incumbent on us to find managers who can profit from this dispersion and deliver attractive returns to our shareholders. Despite the difficult environment, we are not giving our managers a free-pass. They get paid substantial fees to generate risk-adjusted returns, regardless of the overall market environment. It is our job to locate, evaluate and invest with the best managers so we can deliver returns to our clients in line with our objectives. As such, we have made a number of changes to our portfolio during the quarterredeeming from four managers and making four new investments. Two of the new managers focus on the small-cap growth space, one focuses on the financial sector and the last invests in the real-estate related equities. Please let us know if you would like to know more about these new investments. We would be happy to go over them with you in detail. We find that the managers who are succeeding in these difficult markets are those who have limited their exposure to the effects of unpredictable macro events (economy, Eurozone crisis, Obamacare, the next QE, etc.) and had a laser-like focus on the performance and risk profiles of their individual stock investments.Those who are failing have let the macro events affect their decision making process and have drifted away from their core competencies. Having run my own long/short hedge fund from 1988 to 2000, I know how tempting it is to let this happen, especially in recent markets where the macro has overwhelmed the micro. It is especially seductive if you happen to get one of these macro calls right, leading you to believe that you have skills which you do not. While thinking you are lowering the risk of your portfolio, you are often doing just the opposite by overestimating your abilities. Unfortunately, we have had a few managers who have succumbed to this temptation and as a result, they are no longer in our portfolio. As we have written many times before, we believe that good stock selection is a repeatable skill, while predicting macro events is not. The most important attribute we look for in a long/short manager is the ability to control risk. There are many ways to do this, from running a market-neutral portfolio to relying on Graham and Dodd’s “margin 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION of safety”. The key is that a manager must have a risk-control system and implement it religiously. Not all of our managers have the same system but they all have one, which hopefully they use to generate high risk-adjusted returns. A key part of our role is to constantly monitor our managers to assure that they are operating in line with their stated disciplines. Industry Outlook We have written in previous pieces that the long/short equity strategy should be an important part of everyone’s asset allocation. In addition, we have further argued that the strategy should be viewed as a lower risk “core” component rather than a more opportunistic “satellite” investment. The performance of our Fund since its inception in 2002 demonstrates this point. Our annualized return is similar to that of the S&P 500 (3.56% vs. 3.73%) but our volatility is significantly less (4.84% vs. 15.97%) and more “core-like”. This leads us to earning a Sharpe Ratio (a measure of how much return you earn for how much risk you take) of more than double that of the S&P (0.54 vs. 0.25). We are happy to see that our viewpoint, which has been accepted by many endowments for years, is now being adopted by more in the institutional investment community. A recent report by Citigroup, “Institutional Investment in Hedge Funds: Evolving Investor Portfolio Construction”, projects that hedge fund investments will grow by $1 trillion during the next five years. Asset managers are becoming more concerned with risk and are moving away from the traditional modern-portfolio-theory 60/40 stock/bond mix. Allocations are being placed into different risk buckets and long/short equity is being viewed as a lower risk equity alternative. This movement is in its early stages and will be interesting to watch as it develops. The long/short strategy requires skills that many traditional equity managers lack so identifying talent will be crucial. Additionally, the strategy is somewhat capacity-constrained so having access to new emerging managers will be important. We believe our strategy of diversifying among a number of talented, smaller, younger and more flexible long/short equity managers makes sense and is well positioned to benefit from the developments detailed in Citigroup’s recent report. If you would like to see the report, please let us know and we will forward a copy to you. We hope this letter has provided you with some insights into our strategy and thoughts on the current environment. If you have any questions or would like to discuss some of the thoughts in this letter, please contact us.We welcome your calls and remain committed to being as transparent as possible with regard to how we manage your money. Thank you for this opportunity to be of service. All the best, Gary E. Shugrue President and Chief Investment Officer Ascendant Capital Partners, LP 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION Performance shown for the previously mentioned ACP Funds Trust is net of all expenses charged to shareholders. Performance numbers for the indices shown do not reflect the deduction of fees; it is not possible to invest in any particular index. Information regarding the Funds Trust set forth herein, including discussions regarding performance and Ascendant’s investment strategies, are qualified by reference to the Private Placement Memorandum. The memorandum contains important information about fees and expenses, as well as risks associated with an investment in the Funds. Please read it carefully before you invest or send money. The ACP Funds Trust may not be suitable for all investors. Past performance is no guarantee of future results and investors may suffer losses in connection with an investment in the Fund. The ACP Funds Trust is available only to investors who are “accredited investors” under Regulation D promulgated by the SEC under the Securities Act of 1933. Each investor must also have a net worth of $1.5 million or more, subject to certain exceptions. Each investor must have such knowledge and experience in financial and business matters that such investor is capable of evaluating the merits and risks of this investment and must be able to bear the economic risks of this investment. The indices illustrated herein are unmanaged indices. You cannot invest in an index. Index returns do not reflect the impact of any management fees, transaction costs or expenses. The index information seen here is for illustrative purposes only, and is not reflective of the performance of Ascendant Capital Partner Funds. The S&P 500 Index is an unmanaged index composed of U.S. Large Cap Stocks with a market capitalization of $3 billion or more. The Russell 2000 Index is composed of U.S. Small Cap Stocks. The Russell 2000 is constructed to provide a comprehensive and unbiased small-cap barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. The Russell 2000 includes the smallest 2000 securities in the Russell 3000. ¹Refers to the HFRX Equity Hedge Index. This index is comprised of all L/S equity hedge funds. The HFRX Indices are a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Standard Deviation measures the dispersal or uncertainty in a random variable (in this case, monthlyinvestment returns). It measures the degree of variation of returns around the mean (average) return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. Sharpe Ratio is a return/risk measure. Return (numerator) is defined as the incremental average return of an investment over the risk free rate. Risk (denominator) is defined as the standard deviation of the investment returns.Beta is the slope of the regression line. Beta measures the risk of a particular investment relative to the market as a whole (the “market” can be any index or investment you specify). It describes the sensitivity of the investment to broad market movements. For example, in equities, the stock market (the independent variable) is assigned a beta of 1.0. An investment which has a beta of .5 will tend to participate in broad market moves, but only half as much as the market overall. Risk Factors · Hedge funds generally offer less liquidity than other investment securities, and are generally not subject to regulation under the U.S. federal securities laws. · Hedge funds are often dependent for their success upon the efforts of one or a relatively few number of individuals. · Hedge funds typically offer only periodic redemptions, and there is generally no secondary market for investors to access for liquidity purposes. Funds that invest in hedge funds, such as those managed by Ascendant, present additional considerations for investors: · These funds are dependent upon the ability of their advisers to select and hold individual hedge funds. · Investors in these funds cannot readily sell or dispose of their interests in the secondary market, and may look only to the funds for periodic (and, possibly, limited) liquidity. · The fund of funds structure adds additional fees and expenses, which can materially impact an investor’s returns. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION ACP Funds Trust ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Financial Statements as of and for the Period Ended June 30, 2012 (unaudited) ACP Funds Trust As of and for the Period Ended June 30, 2012 Table of contents Page Statements of Assets and Liabilities 1 Statements of Operations 2 Statements of Changes in Net Assets 3 Statements of Cash Flows 4 Financial Highlights 5-6 Notes to the Financial Statements 7-13 Other Information 14 Financial Statements of ACP Strategic Opportunities Fund II, LLC ACP Funds Trust Statements of Assets and Liabilities June 30, 2012 (unaudited) ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Assets: Investments in ACP Strategic Opportunities Fund II, LLC at fair value (cost, $8,451,498 and $61,375,673, respectively) $ $ Redemption receivable from ACP Strategic Opportunities Fund II, LLC Investments in ACP Strategic Opportunities Fund II, LLC paid in advance Other assets 56 69 Total assets Liabilities: Due to ACP Strategic Opportunities Fund II, LLC Withdrawals payable Contributions received in advance Other accrued expenses Professional fees Accounting and administration fees Distribution and shareholder service fees — Total liabilities Net assets $ $ Components of Net Assets: Paid-in Capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation (depreciation) on investments ) Net Assets $ $ Shares issued and outstanding (100,000,000 shares authorized per Fund, Par Value $10.00) Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. -1- ACP Funds Trust Statements of Operations Period Ended June 30, 2012 (unaudited) ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Net investment loss allocated from ACP Strategic Opportunities Fund II, LLC: Dividends $
